Case 3:21-cr-00016-MMH-JBT Document 19 Filed 03/01/21 Page 1 of 2 PageID 64




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                  CASE NO.: 3:21-cr-16-MMH-JBT

MARION MICHAEL O’STEEN
                                                                  /


                                 NOTICE OF APPEARANCE

       The undersigned counsel, Mitchell A. Stone, files this Notice of Appearance in the above

referenced case to appear as counsel for MARION MICHAEL O’STEEN, in the United States

District Court, Middle District of Florida, Jacksonville Division. Said attorney is duly admitted

and authorized to practice in the above-referenced court.

                                                    MITCHELL A. STONE, P.A.



                                                    /s/Mitchell A. Stone____________
                                                    MITCHELL A. STONE
                                                    Florida Bar No.: 797121
                                                    1830 Atlantic Boulevard
                                                    Jacksonville, Florida 32207
                                                    904-396-3335
                                                    Attorney for Defendant
                                                    Email: mitch@jacksonvilledefense.com
Case 3:21-cr-00016-MMH-JBT Document 19 Filed 03/01/21 Page 2 of 2 PageID 65




       I HEREBY CERTIFY that on the 1st day of March, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following: Kelly Karase, U.S. Attorney=s Office.


                                                     MITCHELL A. STONE, P.A.


                                                     /s/Mitchell A. Stone____________
                                                     MITCHELL A. STONE
                                                     Florida Bar No.: 797121
                                                     1830 Atlantic Boulevard
                                                     Jacksonville, Florida 32207
                                                     904-396-3335
                                                     Attorney for Defendant
                                                     Email: mitch@jacksonvilledefense.com
